COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex parte Zerek Wiley

Appellate case number:    01-19-00979-CR

Trial court case number: 1643850

Trial court:              179th District Court of Harris County

         This is an appeal from the trial court’s order denying appellant’s application for writ of
habeas corpus. The record indicates that appellant filed applications in two causes: 1643849 and
1643850. Both were denied. Appellant filed a notice of appeal only from the denial of habeas relief
in trial court cause number 1643850.
         The clerk’s record, filed on December 23, 2019, contains the order denying the application
in trial court cause number 1643849, but not in trial court cause number 1648350. The clerk’s
record does not contain the order appealed in this cause—the trial court’s order in cause number
1648350—signed on or about October 23, 2019.
        Accordingly, the trial court clerk is ordered to file a supplemental clerk’s record within 5
days of the date of this order containing the trial court’s order denying the application from trial
court cause number 1648350.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___February 4, 2020__